Title: To John Adams from the Chevalier de La Luzerne, 21 September 1787
From: La Luzerne, Anne César, Chevalier de
To: Adams, John


          
            A paris ce 21 7bre 1787
          
          Monsieur trumbull ma fait remettre monsieur, la lettre dont la charge votre excellence.1 jai été bien faché de n’etre pas chez moi lors qu’il sest donné la peine d’ÿ passer, mais jvai certainement le chercher, et lui rendre tous les soins que je dois a votre recommendation monsieur, aus vertus de son respectable pere et a ses propres talens. je vous prie d’etre persuade quil ne tiendra pas a moi quil ne reanime dans les vues qui l’ont amméné en france.
          Jespere etre en angleterre Vers le douze du mois prochain, et je me fais d’avance un vrai plaisir de renouveller votre connoissance, et de vous rappeller les momens que nous avons passés ensemble sur le meme vaisseau. je seroi tres heureus si le sejour de londres, me procure de nouvelles occassions de vous confirmere du tres sincere at. tachement et de la tres hautte consideration avec la quelle jai l’honneur detre monsieur votre tres humble et tres obeissant serviteur,
          
            le chr de laluzerne
          
         
          TRANSLATION
          
            Paris, 21 September 1787
          
          Mr. Trumbull has delivered to me, sir, the letter given to him by your excellency. I was quite dismayed to not have been home when he made the effort to stop by, but I will certainly seek him out and give him all of the attentions owed to your recommendation, sir, to the virtues of his esteemed father and to his talents. I beg you be persuaded that, should he

not rekindle his views which led him to France, it shall not be for my lack of trying.
          I hope to be in England around the twelfth of next month, and I am already delighting in the prospect of renewing our acquaintance and in reminding you of the moments we spent together on the same ship. I will be very happy if my stay in London procures me new opportunities to confirm to you the very sincere attachment and the very high esteem with which I have the honor to be, sir, your most humble and most obedient servant
          
            le chr de laluzerne
          
        